Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2664 to 2699.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2699. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed 04/26/2022. This application is a Continuation of application 16/776849 now US patent US 11,343,439 B2, allowed on 03/24/2022, The Examiner acknowledges the following:
3.	Claims 1 – 20 were filed.
4.	The drawings filed on 04/26/2022 are accepted by the Examiner. 
5.	Currently claims 1 – 20 are pending and they are being considered for examination.

Information Disclosure Statement
6. The IDS document filed on 04/26/2022 is acknowledged by the Examiner.



Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
  ___________________________________________________
5.	Instant Application and parent application 16/776849 (US 11,343,439 B2 – allowed on March 24, 2022) present a Double Patent problem. As for that matter:


Claims 1 – 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 20 of parent Application No. 16/776849 (US 11,343,439 B2) allowed on March 24, 2022, which is now allowed in view of Machida (US 2018/0124335 A1), Palaniappan (US 2020/0286945 A1) and Johnson (US 2020/0154066 A1).


Note: Please, see Table I for the comparison between the claims of the parent patent US 11,343,439 B2 (1st column) and the present application as the current claims (2nd column). That is not a complete list of all the current claims, but it indicates the most relevant limitations of claims that were already patented in the parent US 11,343,439 B2. Only the independent claims are indicated on the Table I as for simplification.

Regarding Claim 1:
	Claim 1 of the instant application includes the same elements as claim 1 of the parent. Even though, Applicant labels the transistors as first or second or a third in the various positions; they are still a transistor in different positions and, for example, the “first transistor” as labeled is just one transistor coupled between the floating diffusion FD and the second photodiode. Any transistor can be located in that position, since none of the transistors is disclosed based on its function such as “a transfer transistor” or a reset transistor, an amplifier transistor or a select transistor. The parent patent also includes a first PD; a second PD; an FD; a capacitor and a transistor between the FD and the second PD; a transistor between the first PD and the capacitor and a transistor between the FD and the capacitor. Please, consult Table I, wherein the common features are underlined and bolded. Therefore, claim 1 is rejected under the non-statutory obviousness-type double patenting in view of the references cited, and it is anticipated and fully encompassed by claim 1 of parent issued patent US 11,343,439 B2.


Regarding Claims 2, 3, 4, 5 and 8:
	The rejection of claim 1 is incorporated herein. Claims 2, 3, 4, 5 and 8 of the instant application are identical in the claim disclosure as claims 2, 3, 4, 5 and 8 of the parent patent and therefore, they are rejected under non-statutory obviousness type double patenting in view of the references cited by claims 2, 3, 4, 5 and 8 of parent issued patent US 11,343,439 B2.

Regarding Claims 6 and 7:
	The rejection of claim 1 is incorporated herein. Claims 6 and 7 are rejected for its dependence to a rejected claim 1. See claim 1 rejection above for more details.

Regarding to Claim 9:
	The rejection of claim 1 is incorporated herein. The instant application claim 9 has the same elements as claim 1 of the parent patent US 11,343,439 B2 as indicated in Table I. Even though, Applicant labels the transistors as first or second or a third in the various positions; they are still a transistor in different positions and, for example, the “first transistor” as labeled is just one transistor coupled between the floating diffusion FD and the second photodiode. Any transistor can be located in that position, since none of the transistors is disclosed based on its function such as “a transfer transistor”. The parent patent also includes a first PD; a second PD; an FD; a capacitor and a transistor between the FD and the second PD; a transistor between the first PD and the capacitor and a transistor between the FD and the capacitor. Therefore, claim 9 is rejected under the non-statutory obviousness-type double patenting in view of the references cited, and it is anticipated and fully encompassed by claim 1 of parent issued patent US 11,343,439 B2.

Regarding Claims 10, 13, 14 and 16:
	The rejection of claim 9 is incorporated herein. Claims 10, 13, 14 and 16 of the instant application are identical in the claim disclosure as claims 3, 8, 5 and 7 of the parent patent and therefore, they are rejected under non-statutory obviousness type double patenting in view of the references cited by claims 3, 8, 5 and 7 of parent issued patent US 11,343,439 B2.

Regarding Claims 11, 12 and 15:
The rejection of claim 9 is incorporated herein. Claims 11, 12 and 15 are rejected for its dependence to a rejected claim 9. See claim 9 rejection above for more details.


Regarding to Claim 17:
The instant application claim 17 has the same elements as claim 17 of the parent patent US 11,343,439 B2 as indicated in Table I. Indeed, claim 17 of parent has more limitations as the current claim 17. Even though, Applicant labels the transistors as first or second in the various positions; they are still a transistor in different positions and, for example, the “first transistor” as labeled is just one transistor coupled between the floating diffusion FD and the second photodiode. Any transistor can be located in that position, since none of the transistors is disclosed based on its function such as “a transfer transistor”. Claim 17 of parent also includes a first PD; a second PD; an FD; a transistor coupled between the FD and the second PD or a transistor coupled between the first FD and a capacitor of a second imaging pixel, which corresponds to the additional imaging pixel as in the instant claim 17. Therefore, claim 17 is rejected under the non-statutory obviousness-type double patenting in view of the references cited, and it is anticipated and fully encompassed by claim 17 of parent issued patent US 11,343,439 B2.

Regarding Claims 18 – 20:
	The rejection of claim 17 is incorporated herein. Claims 18 – 20 are rejected based on its dependence to a rejected claim 17.

Please, consult Table I below for better understanding.

17660678 - Non-Statutory Double Patent Table

Table I: Comparison between the parent application 16/776849 (US 11,343,439 B2) and child application 17/660678
Parent 16776849 – claims allowed on 03/24/2022 – US 11,343,439 B2
Child - 17/660678
1. An imaging pixel comprising: 

a first photodiode; 

a second photodiode; 

a first transistor that is coupled between the first photodiode and the second photodiode;


 a floating diffusion region; 

a second transistor that is coupled between the floating diffusion region and the second photodiode; 

a capacitor; 


a third transistor that is coupled between the first photodiode and the capacitor; and 

a fourth transistor that is coupled between the floating diffusion region and the capacitor.
1. An imaging pixel comprising: 

a first photodiode; 

a second photodiode; 





a floating diffusion region;

a first transistor that is coupled between the floating diffusion region and the second photodiode; 

a capacitor; 


a second transistor that is coupled between the first photodiode and the capacitor; and 


a third transistor that is coupled between the floating diffusion region and the capacitor.






1. An imaging pixel comprising: 

a first photodiode; 

a second photodiode; 

a first transistor that is coupled between the first photodiode and the second photodiode;

 a floating diffusion region; 

a second transistor that is coupled between the floating diffusion region and the second photodiode; 

a capacitor; 


a third transistor that is coupled between the first photodiode and the capacitor; and 

a fourth transistor that is coupled between the floating diffusion region and the capacitor.
9. An imaging pixel comprising: 

a first photodiode;

 a second photodiode; 

a first transistor that is coupled between the first photodiode and the second photodiode; 

a floating diffusion region; 


a second transistor that is coupled between the floating diffusion region and the first photodiode; 

a capacitor; and 





a third transistor that is coupled between the floating diffusion region and the capacitor.






17. An image sensor comprising an array of imaging pixels that includes a first imaging pixel in a given row, the first imaging pixel comprising: 
a first photodiode; 
a second photodiode; 
a first transistor that is coupled between the first photodiode and the second photodiode;
 a floating diffusion region; 

a second transistor that is coupled between the floating diffusion region and the second photodiode; and 

a third transistor that is coupled between the first photodiode and a capacitor of a second imaging pixel, wherein the second imaging pixel is in a row that is subsequent to the given row.

17. An imaging pixel comprising: 




a first photodiode;

 a second photodiode; 





a floating diffusion region; 



a first transistor that is coupled between the floating diffusion region and the second photodiode; and 




a second transistor that is coupled between the first photodiode and a capacitor of an additional imaging pixel.









In conclusion, claims 1 – 20 of the current application are rejected under non-statutory obviousness-type double patent as related to claims 1 – 20 of the parent issued patent US 11,343,439 B2 allowed on March 24, 2022, which is now allowed in view of Machida (US 2018/0124335 A1), Palaniappan (US 2020/0286945 A1) and Johnson (US 2020/0154066 A1).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
1. R. Johnson et al., US 2020/0169677 A1 -  it teaches an image sensor comprising: an array of imaging pixels, wherein each imaging pixel includes a first sub-pixel that has a first sensitivity to incident light and a second sub-pixel that has a second sensitivity to the incident light, wherein the first and second sensitivities are different; and processing circuitry configured to correct a first signal from the first sub-pixel of a first imaging pixel based at least on a second signal from the second sub-pixel of the first imaging pixel, wherein the first sensitivity is higher than the second sensitivity and, wherein the processing circuitry is configured to subtract the second signal from the first signal to correct the first signal based at least on the second signal.
2. A. Kalgi, US 2019/0221238 A1 – it teaches a pixel structure comprising at least one radiation-sensing element, for generating charges when exposed to radiation, the pixel structure comprising: a first connection arrangement between the at least one radiation-sensing element and a first source follower, the first connection arrangement comprising a switchable connection to a first reset voltage, at least one second connection arrangement between the at least one radiation-sensing element and at least one second source follower, the second connection arrangement comprising a switchable connection to a second reset voltage, the first and at least one second source followers having a common output, wherein the first and second connection arrangements and source followers are configured to provide each a different offset to the common output.

Contact
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697